       Case: 1:21-cv-03857 Document #: 1 Filed: 07/20/21 Page 1 of 7 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHARITA GUYTON, formerly known as                       )
CHARITA D. HALE,                                        )
                                                        )
                        Plaintiff,                      )
                                                        )
                vs.                                     )
                                                        )
EDWARD R. SZYMANSKI ,                                   )
and SIR FINANCE CORPORATION,                            )
                                                        )
                        Defendants.                     )

                                           COMPLAINT

                                         INTRODUCTION

        1.      Plaintiff Charita Guyton, f/k/a Charita D. Hale (“Ms. Guyton”) brings this action

to secure redress from unlawful collection practices engaged in by Defendant Edward R. Szymanski

on behalf of Defendant Sir Finance Corporation

        2.      Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C.

§1692 et seq. (“FDCPA”), and state law.

        3.      The FDCPA broadly prohibits unfair or unconscionable collection methods,

conduct which harasses or abuses any debtor, and the use of any false or deceptive statements in

connection with debt collection attempts. It also requires debt collectors to give debtors certain

information. 15 U.S.C. §§1692d, 1692e, 1692f and 1692g.

        4.      In enacting the FDCPA, Congress found that: “[t]here is abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive debt

collection practices contribute to the number of personal bankruptcies, to marital instability, to the

loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a).

        5.      Because of this, courts have held that “the FDCPA's legislative intent emphasizes




                                                   1
       Case: 1:21-cv-03857 Document #: 1 Filed: 07/20/21 Page 2 of 7 PageID #:2



the need to construe the statute broadly, so that we may protect consumers against debt collectors'

harassing conduct.” and that “[t]his intent cannot be underestimated.” Ramirez v. Apex Financial

Management LLC, 567 F.Supp.2d 1035, 1042 (N.D.Ill. 2008).

        6.      The FDCPA encourages consumers to act as "private attorneys general" to enforce

the public policies and protect the civil rights expressed therein. Crabill v. Trans Union, LLC, 259

F.3d 662, 666 (7th Cir. 2001).

        7.      Plaintiff seeks to enforce those policies and civil rights which are expressed

through the FDCPA, 15 U.S.C. §1692 et seq.

        8.      Plaintiff suffered monetary loss as a result of the conduct complained of herein.

                                 VENUE AND JURISDICTION

        9.      This Court has jurisdiction under 15 U.S.C. §1692k (FDCPA), 28 U.S.C. §1331,

28 U.S.C. §1337 and 28 U.S.C. §1367.

        10.     Venue and personal jurisdiction in this District are proper because each Defendant

does or transacts business within this District and a material part of the events complained of

occurred within this District.




                                                   2
       Case: 1:21-cv-03857 Document #: 1 Filed: 07/20/21 Page 3 of 7 PageID #:3



                                              PARTIES

       11.     Plaintiff Charita Guyton, f/k/a Charita D. Hale is an individual who resides in

Indiana.

       12.     Defendant Edward R. Szymanski is an attorney who may be found at 4408 Elm

Avenue, Hammond, IN 46327. He practices using P.O. Box 5358, Elgin, IL 60121 and the address

2587 Millennium Dr., Suite D, Elgin, IL 60124,

       13.     Defendant Edward R. Szymanski regularly collects consumer debts for others,

using the mails and telephone system for that purpose.

       14.     Defendant Sir Finance Corporation is an Illinois corporation engaged in the

business of making high-interest loans to consumers. Its registered agent and office is Michael J.

Cohen, 500 Skokie Boulevard, Ste. 650, Northbrook, IL 60062.

                                               FACTS

       15.     In 2017, Sir Finance Corporation, represented by Mr. Szymanski, filed suit against

Plaintiff in Cook County, Illinois, in case number 2017 M1 129949, to collect a high-interest loan

incurred for personal, family or household purposes (Exhibit A). At the time the loan was made,

Ms. Guyton lived in Illinois, and the loan was made in Illinois.

       16.     The suit ended in a judgment against Ms. Hale on May 30, 2018. (Exhibit B)

       17.     In mid-2018, Mr. Szymanski subsequently instituted collection proceedings

on behalf of Sir Finance and against Ms. Hale to obtain her wages (Exhibit C).

       18.     On January 13, 2021, Charita Hale, now known as Charita Guyton, filed a Chapter

7 bankruptcy petition in the Northern District of Indiana, case 21bk30035.

       19.     The Sir Finance debt was one of those scheduled.

       20.     Mr. Szymanski was sent notice of the bankruptcy filing as attorney for Sir

Finance. (Exhibit D) On information and belief, he received it.

       21.     A discharge was entered on April 19, 2021 (Exhibit E).

       22.     Notice of the discharge was also sent to Mr. Szymanski as attorney for Sir Finance.


                                                   3
       Case: 1:21-cv-03857 Document #: 1 Filed: 07/20/21 Page 4 of 7 PageID #:4



(Exhibit F) On information and belief, he received it.

        23.     Following the filing of the bankruptcy, Defendants were not entitled to collect any

money from Ms. Guyton.

        24.     Subsequent to the filing of the bankruptcy Mr. Szymanski caused or permitted ADP,

on behalf of Ms. Guyton’s employer Aramark Correctional Services, to continue sending deductions

from her wages.

        25.     Mr. Szymanski misrepresented, affirmatively or by omission, that he was still

entitled to the wage deductions, when that was not the case.

        26.     Subsequent to the filing of the bankruptcy Mr. Szymanski collected over $1,000 on

the discharged debt from Plaintiff. (Exhibit G)

        27.     After Plaintiff retained counsel and demanded return of the funds (Exhibit H),

Defendant returned $924.34 in mid-July 2021 – up to six months after the money was taken – but

failed to promptly stop the deductions, with the result that yet more funds were taken from Plaintiff.

(Exhibit I).

        28.     Plaintiff suffered loss of money, loss of the use of her funds, hardship as a result of

being deprived of her wages, and time and money spent dealing with the deprivation.

                                         COUNT I – FDCPA

        29.     Plaintiff incorporates paragraphs 1-28.

        30.     This claim is against Mr. Szymanski.

        31.     Defendant’s collection of a discharged debt violated 15 U.S.C. §§1692e, 1692e(2),

1692e(4), 1692e(5), 1692e(10), 1692f, and 1692f(1). Ross v. RJM Acquisitions Funding LLC, 480 F.3d

493, 495 (7th Cir. 2007); Currier v. First Resolution Inv. Corp., 762 F.3d 529 (6th Cir. 2014).

        32.     Section 1692e provides:

        A debt collector may not use any false, deceptive, or misleading representation or means in
        connection with the collection of any debt. Without limiting the general application of the
        foregoing, the following conduct is a violation of this section: . . .

        (2)     The false representation of—


                                                     4
       Case: 1:21-cv-03857 Document #: 1 Filed: 07/20/21 Page 5 of 7 PageID #:5



                 (A)     the character, amount, or legal status of any debt; . . .

       (4)       The representation or implication that nonpayment of any debt will result in the
                 arrest or imprisonment of any person or the seizure, garnishment, attachment, or sale
                 of any property or wages of any person unless such action is lawful and the debt
                 collector or creditor intends to take such action.

       (5)       The threat to take any action that cannot legally be taken or that is not intended to be
                 taken. . . .

       (10)      The use of any false representation or deceptive means to collect or attempt to
                 collect any debt or to obtain information concerning a consumer. . . .

       33.       Section 1692f provides:

       A debt collector may not use unfair or unconscionable means to collect or attempt to collect
       any debt. Without limiting the general application of the foregoing, the following conduct is
       a violation of this section:

       (1)       The collection of any amount (including any interest, fee, charge, or expense
                 incidental to the principal obligation) unless such amount is expressly authorized by
                 the agreement creating the debt or permitted by law. . . .

       WHEREFORE, the Court should enter judgment in favor of Plaintiff and against Defendant

Szymanski for:

                         i.      Actual damages;

                         ii.     Statutory damages;

                         iii.    Attorney’s fees, litigation expenses and costs of suit;

                         iv.     Such other and further relief as the Court deems proper.

                              COUNT II – WRONGFUL GARNISHMENT
       34.       Plaintiff incorporates paragraphs 1-28.

       35.       This claim is against both Defendants.

       36.       Defendants wrongfully garnished Ms. Guyton’s wages. All collections after the

filing of the Chapter 7 are wrongful and made without a judgment in effect. Neri v. J.I. Case Co., 207

Ill. App. 3d 409, 566 N.E.2d 16 (2d Dist. 1991)

       37.       Defendants failed and refused to return the garnished wages upon demand.

       38.       Defendants’ actions were intentionally wrong and malicious.

       WHEREFORE, the Court should enter judgment in favor of Plaintiff and against

                                                      5
      Case: 1:21-cv-03857 Document #: 1 Filed: 07/20/21 Page 6 of 7 PageID #:6



Defendants for:

                       i.       Actual damages;

                       ii.      Punitive damages;

                       iii.     Costs of suit;

                       iv.      Such other and further relief as the Court deems proper.

                              COUNT III – CONSUMER FRAUD ACT

       39.     Plaintiff incorporates paragraphs 1-28.

       40.     This claim is against Sir Finance.

       41.     Defendant engaged in unfair and deceptive acts and practices, in violation of 815

ILCS 505/2, by:

               a.      Garnishing Ms. Guyton’s wages after the filing of the Chapter 7;

               b.      Failing and refusing to return the garnished wages upon demand.

       42.     Defendant’s actions were intentionally wrong and malicious.

       WHEREFORE, the Court should enter judgment in favor of Plaintiff and against

Defendant Sir Finance for:

                       i.       Actual damages;

                       ii.      Punitive damages;

                       iii.     Attorney’s fees, litigation expenses and costs of suit;

                       iv.      Such other and further relief as the Court deems proper.



                                                 /s/ Daniel A. Edelman
                                                 Daniel A. Edelman

Daniel A. Edelman (ARDC 0712094)
Cassandra P. Miller (ARDC 6290238)
Kasun Wijegunawardana (ARDC 6333546)
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com

                                                    6
      Case: 1:21-cv-03857 Document #: 1 Filed: 07/20/21 Page 7 of 7 PageID #:7



                          NOTICE OF LIEN AND ASSIGNMENT

       Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as a
court awards. All rights relating to attorney’s fees have been assigned to counsel.



                                             /s/ Daniel A. Edelman
                                             Daniel A. Edelman



Daniel A. Edelman
EDELMAN, COMBS, LATTURNER
        & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                                7
